Exhibit 10.6

NON-COMPETITION AGREEMENT

This NON-COMPETITION AGREEMENT (the “Agreement”) is made as of August 31, 2020,
by and between Rodney F. Emery (“Owner”), and STAR REIT Services, LLC, a
Delaware limited liability company (the “Company”), Steadfast Apartment REIT,
Inc., a Maryland corporation (the “REIT”), Steadfast Apartment REIT Operating
Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”).

R E C I T A L S

A. Owner is the majority indirect owner of Steadfast REIT Investments, LLC, a
Delaware limited liability company (the “SRI”).

B. SRI is party to that certain Contribution and Purchase Agreement dated as of
December 31, 2020, (the “Contribution Agreement”), pursuant to which SRI has
agreed to sell to the REIT and the Operating Partnership and the REIT and the
Operating Partnership have agreed to purchase, 100% of SRI’s interest in the
Business (as defined in the Contribution Agreement) operated by STAR REIT
Services, LLC, an indirect subsidiary of SRI, immediately prior to the closing
of the transactions contemplated in the Contribution Agreement (the
“Transactions”), which the REIT and the Operating Partnership will continue to
operate through the Company following the Closing, as defined below.

C. In connection with the Transactions, Owner is disposing of all of his
interest in the Business that is associated with Owner’s indirect ownership
interest in SRI, together with the goodwill of the Business (the “Interest”). As
a covenant ancillary to disposition of the Interest, Owner is willing to commit
to broad limitations on his competitive activities following the Transactions.

D. It is a condition precedent to the REIT and the Operating Partnership’s
obligations under the Contribution Agreement that Owner enter into a
Non-Competition Agreement in the form of this Agreement with the Company,
including the covenant not to compete contained herein; and Owner understands
and acknowledges that this Agreement is a material inducement to the REIT and
the Operating Partnership upon which each is relying in consummating the
Transactions contemplated by the Contribution Agreement.

E. It is reasonable and necessary for the protection of the business and
goodwill of the Company for Owner to enter into this Agreement.

F. Owner acknowledges that, by virtue of his services to the Business, Owner has
had access to, and become familiar with, various trade secrets and confidential
business information of the Business. The Company would suffer irreparable
injury if Owner breaches the confidentiality or noncompetition provisions of
this Agreement.

G. Company and Owner intend this Agreement to be in compliance with California
Business and Professions Code Section 16601, to the extent California Business
and Professions Code Section 16600 otherwise would be applicable, and further
intend for it to be fully enforceable.

NOW, THEREFORE, in consideration of the mutual covenants, warranties and
representations contained herein, the parties hereby agree as follows:



--------------------------------------------------------------------------------

A G R E E M E N T

1. Non-solicitation of Service Providers.

(a) Owner agrees that during the Restricted Period as defined below, Owner will
not directly or indirectly, (i) recruit, encourage, induce, attempt to induce,
solicit, attempt to solicit, or otherwise cause or assist, or attempt to cause
or assist any Restricted Person as defined below, to accept employment with or
enter into a consulting or other business relationship with any entity other
than Company, or terminate or otherwise change any such relationship with
Company, (ii) disclose competitively sensitive information about any Restricted
Person to any person under circumstances that could reasonably be expected to
lead to the use of that information for purposes of recruiting or hiring such
Restricted Person; or (iii) otherwise interfere with, disrupt or attempt to
interfere with or disrupt, in any manner the employment of any Restricted
Person; provided that the publication of advertisements in newspapers and/or
electronic media of general circulation (including advertisements posted on the
Internet), which are not directed or targeted at any Restricted Person, shall
not in any event be deemed a violation of this Section 1.

(b) Each of the Company, REIT, and Operating Partnership agree that, during the
Restricted Period, said party will not directly or indirectly, (i) recruit,
encourage, induce, solicit, or otherwise assist, or attempt to assist any
employee of SRI or its affiliates (each an “SRI Employee”) to accept employment
with or enter into a consulting or other business relationship with the Company,
REIT, Operating Partnership, or any of their affiliates, or terminate or
otherwise change the SRI Employee’s employment relationship with the Company, or
(ii) disclose competitively sensitive information about any SRI Employee to any
person under circumstances that could reasonably be expected to lead to the use
of that information for purposes of recruiting or hiring such SRI Employee;
provided that the publication of advertisements in newspapers and/or electronic
media of general circulation (including advertisements posted on the Internet),
which are not directed or targeted at any SRI Employee, shall not in any event
be deemed a violation of this Section 1(b).

2. Non-Solicitation of Customers and Suppliers. During the Restricted Period as
defined below, Owner will not, directly or indirectly: (i) solicit any customer,
vendor, supplier, or licensor lessor, joint venturer, consultant, agent or
partner of the Company or any of their respective affiliates, for the purpose of
causing such customer, vendor, supplier, or licensor lessor, joint venturer,
consultant, agent or partner of the Business or its affiliates or any of their
respective affiliates to cease doing business in whole or in part with the
Company, or (ii) interfere with, disrupt, or attempt to disrupt the business
relationships (contractual or otherwise) existing (now or at any time in the
future) between the Business and any third party (including the Company’s
customers, vendors, suppliers, licensors, lessors, joint venturers, consultants,
agents and partners).

3. Non-compete. During the Restricted Period as defined below, (A) Owner shall,
consistent with past practice, prior to his, or his affiliates, acquisition of
any Asset (as defined below), (i) present each opportunity and investment fully
and accurately to the REIT’s board of directors (the “Board”), and (ii) only
make such investment on behalf of himself or his affiliates if the Board has
declined to pursue such opportunity, and (B) Owner shall not Engage in the
Restricted Business in the Restricted Territory as defined below; provided,
however, that nothing herein shall restrict such Owner from (i) serving on the
boards of other companies that do not compete with Company, (ii) providing
services to charitable or professional organizations, (iii) making passive
investments of not more than 5% of the outstanding shares of, or any other
equity interest in, any publicly-traded companies, (iv) engaging in such other
activities as may be approved by the Board and (v) owning a direct or indirect
interest in Company.

4. Definitions. For purposes of this Agreement, the defined term below shall
have the following meaning:

(a) “Restricted Period” means the period commencing on the date of the
consummation of the Contribution Agreement and the closings of the Transactions
(the “Closing”) and ending on the date that is 30 months from the date of this
Agreement. If Owner breaches the terms of this Agreement, the Restricted Period
shall be tolled and extended during the period of the breach.

 

2



--------------------------------------------------------------------------------

(b) “Restricted Business” means the business of managing, operating, directing
and supervising the operations and administration of multifamily assets and the
investments of those multifamily assets of the class and type currently owned by
the REIT (the “Assets”), including but not limited to such duties as
(i) presenting potential investment opportunities; (ii) making investment
decisions; (iii) providing an appropriate continuing investment program; and
(iv) engaging in acquisition related tasks such as (x) finding suitable
potential investments, (y) structuring and negotiating transaction terms, and
(z) supervising due diligence such that accurate and appropriate reports may be
made to the Board. Notwithstanding any of the foregoing, Restricted Business
does not include (A) the assets Owner or his affiliates own or manage as of the
Closing.

(c) “Restricted Person” means any person, who, on the date of the Closing, was
performing or, in the (12) month period preceding the date of the Closing, had
performed or been contracted to perform services as an employee or other service
provider, for the Business.

(d) “Restricted Territory” means an area within a 2-mile radius of each asset
owned or managed by the Company as of the Closing.

(e) “Engage” means engaging or otherwise acquiring or having an interest in,
directly or indirectly, as owner or co-owner, investor, partner, founder,
stockholder, member, manager, director, officer, employee, agent,
representative, independent contractor, salesperson, lender, guarantor,
consultant, or an advisor, manager or similar capacity to a business or
enterprise that primarily engages in the Restricted Business.

5. Acknowledgement. Owner acknowledges that the restrictions contained in the
foregoing Sections 1, 2 and 3 above, in view of the nature of, and Owner’s
ownership and involvement in the Company and the Business, are reasonable and
necessary in order to protect the legitimate interests of the Company, including
the Company’s goodwill and trade secrets, and that any violation thereof would
result in irreparable injuries to the Company. Therefore, Owner acknowledges and
agrees that, in the event of a violation by Owner of any of the restrictions
contained in Sections 1, 2 and 3 above, the Company shall be entitled to obtain
from any court of competent jurisdiction temporary, preliminary and permanent
injunctive relief, in addition to any other rights or remedies to which it may
be entitled.

6. Court Authority. Owner agrees that if, in any judicial proceeding, the
geographic coverage, periods of time or scope or Restricted Business of the
covenants contained in Sections 1, 2 and 3 should be adjudged unenforceable,
then such geographic coverage or such period or periods of time, as the case may
be, shall be reduced to the extent necessary to enable the court to enforce the
restrictions in Sections 1, 2 and 3 to the fullest extent permitted under
applicable law.

7. Entire Agreement. This Agreement, and the other agreements entered into in
connection with the Contribution Agreement constitute the entire agreement
between the parties relating to the subject matter hereof and thereof and
supersede all prior oral and written understandings, all contemporaneous oral
negotiations and discussions, and all other writings and agreements relating to
the subject matter of this Agreement.

8. Modifications, Amendments and Waivers. This Agreement cannot be amended or
changed nor any performance, term, or condition waived in whole or in part,
except by a writing signed by the party against whom enforcement of the
amendment, change or waiver is sought. No delay or failure on the part of any
party in exercising any rights hereunder, and no partial or single exercise
thereof, will constitute a waiver of such rights or of any other rights
hereunder.

 

3



--------------------------------------------------------------------------------

9. Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by Company or Owner without
the prior written consent of the other; provided, however, that Company may
assign, in its sole discretion, any or all of its rights, interests and
obligations under this Agreement to one (1) or more of its affiliates. Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. Any attempted assignment in violation of this
Section 9 will be void.

10. Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of California, without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. For the purposes of any action permitted
pursuant to Sections 1, 2 or 3 of this Agreement, Company and Owner each:
(a) irrevocably submit to the exclusive jurisdiction of California;
(b) irrevocably and fully waive any and all objections and defenses based on
forum, venue or personal or subject matter jurisdiction including such
objections and defenses as may relate to an application for injunctive relief in
a suit or proceeding brought before such a court; (c) irrevocably and
unconditionally waive any objection to the laying of venue in the state or
federal courts of Orange County, CA, and (e) hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action or other legal proceeding brought in any such court has been brought
in an inconvenient forum.

11. Severability. Should any one or more of the provisions of this Agreement be
determined to be invalid, illegal or unenforceable, Company and Owner agree that
such invalid, illegal or unenforceable provisions shall be renegotiated in good
faith. In the event that Company and Owner cannot reach a mutually agreeable and
enforceable replacement for such provision, then such provision shall be deemed
severed herefrom, and the validity, legality and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby. Company
and Owner shall replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as practicable to
that of the invalid, illegal or unenforceable provisions.

12. Equitable Relief. Company and Owner agree that irreparable harm, for which
there will be no adequate remedy at law and for which the ascertainment of
monetary damages would be difficult, would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Company and Owner accordingly agree
that the other will be entitled to equitable relief, in the form of specific
performance, or temporary, preliminary or permanent injunctive relief, or any
other equitable remedy which then may be available to prevent breaches or
threatened breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in each instance without being
required to post bond or other security and in addition to, and without having
to prove the adequacy of, other remedies at law. The seeking of such injunction
or order shall not affect either Company or Owner’s right to seek damages or
other equitable relief on account of any such actual or threatened breach.

13. NON-EXCLUSIVITY. The rights and remedies of Company hereunder are not
exclusive of or limited by any other rights or remedies that Company may have,
whether at law, in equity, by contract or otherwise. Without limiting the
generality of the foregoing, the rights and remedies of Company hereunder, and
the obligations and liabilities of Owner hereunder, are in addition to their
respective rights, remedies, obligations and liabilities under the law of unfair
competition, misappropriation of trade secrets and the like.

14. COUNTERPARTS. This Agreement may be executed in any number of counterparts
which may be delivered by facsimile, each of which shall be deemed to be an
original, but all of which counterparts shall together constitute one and the
same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Non-Competition Agreement has been executed by the
parties hereto as of the date and year first above written.

 

RODNEY F. EMERY:

/s/ Rodney F. Emery

Date: August 31, 2020 STEADFAST APARTMENT REIT, INC. By:  

/s/ Ella S. Neyland

Name: Ella S. Neyland Title: Chief Financial Officer Date: August 31, 2020
STEADFAST APARTMENT REIT, INC. By:  

/s/ Ella S. Neyland

Name: Ella S. Neyland Title: Chief Financial Officer Date: August 31, 2020
STEADFAST APARTMENT REIT OPERATING PARTNERSHIP, L.P. By: STEADFAST APARTMENT
REIT, INC., its general partner By:  

/s/ Ella S. Neyland

Name: Ella S. Neyland Title: Chief Financial Officer Date: August 31, 2020

 

5